Citation Nr: 0804636	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-24 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether there was clear and unmistakable error in a February 
1997 Board decision that denied service connection for 
avoidant personality disorder and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel





INTRODUCTION

The veteran served on active military duty from August 1976 
to August 1980 and from June 1981 to October 1983.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the St. Louis, Missouri, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  By a February 27, 1997 decision, the Board denied the 
veteran's claim for entitlement to service connection for 
personality disorder and bipolar disorder.

2.  The February 27, 1997 Board decision did not contain 
undebatable errors that would have manifestly changed the 
outcome of the appeal at the time it was made.


CONCLUSION OF LAW

The Board's February 27, 1997 decision was not clearly and 
unmistakably erroneous (CUE).  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. § 20.1403 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
generally has a duty to notify and assist claimants in 
substantiating a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  But a 
motion for CUE is not a claim or application for VA benefits 
and thus VCAA requirements are not applicable to CUE motions.  
See Livesay v. Principi, 15 Vet. App. 165 (2001).

A motion for revision of a decision based on CUE must be in 
writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran, the name of the moving party if other than the 
veteran, the applicable VA file number, and the date of the 
Board decision to which the motion relates.  Motions that 
fail to comply with these requirements shall be dismissed 
without prejudice.  See 38 C.F.R. § 20.1404(a) (2007).  Here, 
the motion for revision complies with the above requirements.  

A decision issued by the Board is final. 38 U.S.C.A. §§ 7103, 
7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2007).  
However, a final Board decision may be revised or reversed on 
the grounds of CUE.  38 U.S.C.A. § 7111(a).  CUE is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a).  A 
three-pronged test is used to determine whether CUE was 
present:  (1) either the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made, and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992).

To warrant revision or reversal of a Board decision for CUE, 
there must have been an error in the Board's adjudication of 
the appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  38 
C.F.R. § 20.1403(c).  CUE does not include a change in 
medical diagnosis that corrects an earlier diagnosis 
considered in a Board decision, VA's failure to fulfill the 
duty to assist, or a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d).

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b)(1).  For a Board decision issued on or 
after July 21, 1992, the record that existed when that 
decision was made includes relevant documents possessed by 
the Department of Veterans Affairs not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, if the documents could reasonably be 
expected to be part of the record.  38 C.F.R. § 
20.1403(b)(2).

At the time of the Board's decision, service connection was 
established for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(a) (1996).  Service connection 
was granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Personality disorders and mental 
deficiency were not, however, diseases or injuries within the 
meaning of applicable legislation and could not be service-
connected.  38 C.F.R. §§ 3.303(c), 4.127 (1996).  But 
disability resulting from a mental disorder that was 
superimposed upon a personality disorder could be service-
connected.  38 C.F.R. § 4.127.  In order to establish service 
connection for a claimed disorder, the following must be 
shown:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Also at the time of the Board decision, the claimant had an 
initial burden to produce evidence that the claim was well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  There was 
no duty to assist in the development of the claim unless the 
veteran presented a well-grounded claim.  38 U.S.C.A. 
§ 5107(a); see Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  In order for a claim to be well grounded, the 
veteran was required to show, in part, competent evidence of 
a current disability and medical evidence of a nexus between 
the inservice injury or disease and the current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (noting that 
where the critical issue involved either medical etiology or 
a medical diagnosis, competent medical evidence was required 
to provide a well-grounded-claim).  A well-grounded claim 


was one that was plausible, meritorious on its own, or 
capable of substantiation.  Murphy, 1 Vet. App. at 81.  

The veteran contends that the February 27, 1997 Board 
decision that denied his claim of entitlement to service 
connection for psychiatric disorder contains CUE, because he 
was misdiagnosed with a personality disorder during service 
and the post-service medical evidence of record clearly 
showed he had bipolar disorder that was aggravated by 
service.

The evidence of record at the time of the February 27, 1997 
Board decision includes the veteran's service medical 
records.  In a September 1975 report of medical history, the 
veteran denied depression and nervous trouble.  In September 
1975 and July 1978 reports of medical examination, there were 
normal psychiatric evaluations.  In a July 1980 report of 
medical history, the veteran reported depression and nervous 
trouble.  A July 1980 report of medical examination noted a 
normal psychiatric evaluation.  In a March 1981 report of 
medical history, the veteran reported depression and nervous 
trouble.  An examiner noted that the veteran reported 
depression all his life.  A March 1981 report of medical 
examination noted a normal psychiatric evaluation.  In a July 
1981 record, the veteran reported lifelong difficulty 
controlling anger.  The impression was avoidant personality 
disorder with explosive features.  In a March 1982 service 
record, the diagnosis was possible personality disorder with 
no evidence of psychosis.  In a March 1983 record, the 
assessment was immature personality disorder and situational 
stress.  In another March 1983 service record, the veteran 
showed longstanding evidence of a personality disorder.  The 
diagnosis was immature personality disorder with paranoid 
features/avoidance personality disorder, existed prior to 
service.  The veteran was seen for counseling from March 1983 
through August 1983.  An October 1983 report of medical 
examination found normal psychiatric evaluation.  

Post-service discharge, an October 1985 private medical 
record indicated that the veteran reported that he had been 
living with depression for 9 months.  The diagnosis was major 
affective disorder - depression.  The veteran was seen for 
mental health treatment from September 1986 through December 
1986.  In February 1988, the diagnosis was recurrent major 
depression.  The veteran was seen for mental health treatment 
from March 1988 through May 1988.

In an October 1988 VA medical record, the veteran reported 
that he had been treated for 3 years for depression and 
anxiety.  The diagnosis was bipolar disorder.  November 1988 
VA records diagnosed bipolar disorder.  The veteran reported 
that depression occurred in 1978, 1980, 1983, and then again 
in 1985.  The veteran was seen for bipolar disorder treatment 
in January, April, May, and July 1989, June 1990, January and 
May 1991, June 1992, and March, July, and October 1993.  

In May 1994, April 1996, and December 1996 lay statements, 
the veteran asserted that if he had been diagnosed properly 
during service, he would have been discharged from service.  
He stated that although his bipolar disorder was not 
diagnosed until 1985, he had it all his life and that service 
made it worse.  

In the February 27, 1997 decision, the Board determined that 
a personality disorder could not be service-connected as a 
matter of law, even if aggravated, because a personality 
disorder is not considered a disease or injury for VA 
purposes.  The Board also determined that the veteran had not 
submitted a well-grounded claim in support of his claim for 
entitlement to service connection for a bipolar disorder.  
The Board noted that although there was evidence of a current 
diagnosis, the veteran had not submitted medical evidence to 
support a nexus between bipolar disorder and active service.

Upon a review of the evidence of record, the Board finds that 
there was no CUE in the February 27, 1997 Board decision.  
First, the Board was correct in concluding that a personality 
disorder may not be service-connected.  See 38 C.F.R. 
§ 3.303(c).  The Board did not consider whether a mental 
disorder had been superimposed upon the veteran's personality 
disorder, but as a psychiatric disorder was not diagnosed in 
service, this does not amount to CUE because it is not 
undebatable that if that regulatory provision had been 
considered that the outcome of the appeal would have changed.  
38 C.F.R. § 4.127.  Second, the Board correctly found that 
there was not a well-grounded claim for entitlement to 
service connection for bipolar disorder.  See 38 U.S.C.A. 
§ 5107 (West 1991).  The veteran did not submit medical 
evidence linking active service and his bipolar disorder.  
Brammer, 3 Vet. App. at 225; Heuer, 7 Vet. App. at 384.  
Although the veteran asserted in lay statements that he had 
bipolar disorder his entire life which was aggravated by 
active service, he is not competent to provide such a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(holding that lay testimony is competent to establish pain or 
symptoms, but not establish a medical opinion).  Thus, the 
evidence does not demonstrate undebatable errors that would 
have manifestly changed the outcome of the appeal.  Russell, 
3 Vet. App. at 313-14.  Accordingly, the veteran has not 
identified any error of the Board that, had it not been 
committed, would have compelled a different decision.

For the reasons articulated above, there was no CUE in the 
Board's decision.  Accordingly, the motion for CUE in the 
February 27, 1997 Board decision is denied.


ORDER

The motion alleging CUE in a February 27, 1997 Board decision 
that denied entitlement to service connection for a 
personality disorder and bipolar disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


